61 F.3d 911
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Eric C. MIRZAIAN, Debtor.Eric C. MIRZAIAN, Appellant,v.Jirik GASPARIAN and Diana Gasparian, Appellees.
No. 95-55033.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 20, 1995.

Before:  FLETCHER, KOZINSKI, and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Chapter Seven debtor Eric Mirzaian appeals the Bankruptcy Appellate Panel's ("BAP") affirmance of the bankruptcy court's judgment following a bench trial which found the debt of creditors Jirik and Diana Gasparian nondischargeable.  We have jurisdiction pursuant to 28 U.S.C. Sec. 158(d).  We affirm for substantially the reasons stated by the BAP.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3